276 F.2d 192
Julius WELCH, Appellant,v.DEARBORN MACHINERY MOVERS COMPANY, Incorporated, a Michigan Corporation, Appellee.
No. 13826.
United States Court of Appeals Sixth Circuit.
April 6, 1960.

Allan M. Hayes, Highland Park, Mich., for appellant, Hayes & Hayes, Highland Park, Mich., Konrad D. Kohl, Detroit, Mich., on the brief.
G. Cameron Buchanan, Detroit, Mich., for appellee, Alexander, Cholette, Buchanan, Perkins & Conklin, Detroit, Mich., on the brief.
Before McALLISTER, Chief Judge, CECIL, Circuit Judge, and BOYD, District Judge.
PER CURIAM.


1
This is an appeal from a judgment entered upon verdict of the jury in an action for damages for personal injuries sustained by the Appellant at the Plymouth Engine Plant of the Chrysler Corporation in Detroit, Michigan, where appellant was employed by the F. H. Martin Construction Company in the installation of a sewer line. Appellant's injuries allegedly resulted from negligence of the Appellee in the handling of a heavy steel plate, referred to as a "skid plate", which was permitted to fall upon the appellant's left leg.


2
Question is made on this appeal with respect to the admission of evidence during the trial of the acceptance of Workmen's Compensation benefits by the appellant and a redemption agreement between him and the compensation carrier of his employer.


3
Upon the facts and circumstances here presented, evidence relating to Workmen's Compensation Insurance and the redemption agreement aforesaid was not erroneously received. There was no objection on the part of appellant. In fact, there was a stipulation in open Court under which this evidence was admitted. The District Judge took adequate precautions to instruct the jury concerning the matter. It results there was no prejudicial error in this regard. Spelker v. Knobloch, 1958, 354 Mich. 403, 93 N.W. 2d 276, 278; Sprinkle v. Davis, 4 Cir., 1940, 111 F.2d 925, 128 A.L.R. 1101.


4
The Court finds no merit in other contentions of the appellant. The judgment of the District Court is affirmed.